@

Po

Case 1:19-cr-00542-JGK Document1 Filed 07/

   
  
 

DOCUMENT

UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK .

oo ee Se =k DATE FILED: iy

 

UNITED STATES OF AMERICA
INDICTMENT
FELIPE CHAIREZ,

Defendant.

COUNT ONE
(Narcotics Conspiracy)

The Grand Jury charges:

1. From at least in or about May 2019 through on or about
July 29, 2019, in the Southern District of New York and elsewhere,
FELIPE CHAIREZ, the defendant, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.

2. It was a part and an object of the conspiracy that FELIPE
CHATREZ, the defendant, and others known and unknown, would and
did distribute and possess with the intent to distribute a
controlled substance, in violation of Title 21, United States Code,
Section 841 (a) (1).

3. The controlled substance that FELIPE CHAIREZ, the
defendant, conspired to distribute and possess with intent to

distribute was five kilograms and more of mixtures and substances

WIRGE KOELTL

ELECTRONICALLY PILED

1OCRM 542

|
Case 1:19-cr-00542-JGK Document1 Filed 07/30/19 Page 2 of 4

containing a detectable amount of cocaine, in violation of Title
21, United States Code, Section 841(b) (1) (A).
(Title 21, United States Code, Section 846.)

FORFEITURE ALLEGATION

 

4. As a result of committing the offense alleged in Count
One of this Indictment, FELIPE CHAIREZ, the defendant, shall
forfeit to the United States, pursuant to Title 21, United States
Code, Section 853, any and all property constituting, or derived
from, any proceeds obtained, directly or indirectly, as a result
of said offense and any and all property used, or intended to be
used, in any manner or part, to commit, or to facilitate the
commission of, said offense, including but not limited to a sum of
money in United States currency representing the amount of proceeds

traceable to the commission of said offense.
Case 1:19-cr-00542-JGK Document1 Filed 07/30/19 Page 3 of 4

Substitute Assets Provision

 

5. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited
with, a third person;

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or
e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United
States Code, Section 853(p), to seek forfeiture of any other
property of the defendant up to the value of the above forfeitable
property.

(Title 21, United States Code, Section 853.)

boa Mb of f Z

FOREPERSON GEOFFRFY S. BERMAN
United States Attorney
a

Case 1:19-cr-00542-JGK Document1 Filed 07/30/19 Page 4 of 4

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
FELIPE CHAIREZ

Defendant.

 

INDICTMENT
19 Cr.
(21 U.S.C. § 846.)

GEOFFREY S. BERMAN
United States Attorney

Ly jie
t 0

Foreperson

 

 

W\zo\ 2.014 Fane Filed ,
